Exhibit 10.7



ARRAY BIOPHARMA INC.


CONTROLLED EQUITY OFFERINGSM 
AMENDMENT NO. 3 TO SALES AGREEMENT
November 4, 2015
Cantor Fitzgerald & Co.
499 Park Avenue
New York, NY 10022
Ladies and Gentlemen:
Reference is made to the Sales Agreement, dated March 27, 2013, between ARRAY
BIOPHARMA INC., a Delaware corporation (the “Company”) and CANTOR FITZGERALD &
CO. (the “Agent”), as amended by that certain Amendment No. 1 to Sales Agreement
dated August 14, 2014, and as further amended by that certain Amendment No. 2 to
Sales Agreement dated August 3, 2015 (as so amended, the “Sales Agreement”). All
capitalized terms used in this Amendment No. 3 to Sales Agreement among the
Agent and the Company (this “Amendment”) and not otherwise defined shall have
the respective meanings assigned to them in the Sales Agreement. The Agent and
the Company hereby agree as follows:
A.     Amendment to Sales Agreement.


Sections 13(d) and 13(e) are hereby amended and restated in their entirety as
follows:
“(d)    [Reserved.]
(e)    This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), (b) or (c) above or otherwise by mutual agreement of
the parties; provided, however, that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 8, Section 11, Section 12,
Section 18 and Section 19 shall remain in full force and effect.”
B.    No Other Amendments.  Except as set forth in Part A above, all the terms
and provisions of the Sales Agreement shall continue in full force and effect.
 
C.    Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Amendment by one
party to the other may be made by facsimile or email transmission.






--------------------------------------------------------------------------------






If the foregoing correctly sets forth the understanding among the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement among the Company and
the Agent.


 
Very truly yours,
 
 
 
ARRAY BIOPHARMA INC.
 
 
 
 
 
By: 
/s/ Mary P. Henahan
 
 
Name: Patricia Henahan
 
 
Title: Chief Financial Officer






 
 
 
 
ACCEPTED as of the date
 
 
first-above written:
 
 
 
 
 
CANTOR FITZGERALD & CO.
 
 
 
 
 
 
 
By:
/s/ Jeffrey Lumby
 
Name: Jeffrey Lumby
 
Title: SMD
 
 










 
 
 



SIGNATURE PAGE TO AMENDMENT NO. 3 TO SALES AGREEMENT